COURT OF APPEALS OF VIRGINIA


Present:   Judges Coleman, Bumgardner and Lemons


DONALD NIXON CLINE
                                          MEMORANDUM OPINION * BY
v.   Record No. 0766-98-3                 JUDGE DONALD W. LEMONS
                                               JUNE 29, 1999
SHARON ELIZABETH CLINE


            FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                       Dennis L. Hupp, Judge

           (Dawn Wine Ruple; Dawn Wine Ruple, P.C., on
           briefs), for appellant. Appellant submitting
           on briefs.

           (William H. Ralston, Jr.; Miller, Ralston &
           Earle, P.L.L.C., on brief), for appellee.
           Appellee submitting on brief.


     Donald Nixon Cline appeals the order of the Rockingham

Circuit Court with respect to its equitable distribution order,

its refusal to make a reservation of future spousal support to

him, its determination of his gross income, and its order that

he pay attorney’s fees to Sharon Elizabeth Cline.    We hold that

the circuit court erred in refusing to make a reservation of

future spousal support, and we reverse on that basis.     We affirm

all other portions of the order.




    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
                          I.    BACKGROUND

     Donald Nixon Cline (husband) and Sharon Elizabeth Cline

(wife) were married on June 24, 1989.    The parties had one child

born of the marriage, Katy Rose Cline, born on February 8, 1991.

On February 21, 1996, the parties separated.    On February 26,

1996, the husband filed a bill of complaint seeking a divorce

from the wife.   On March 13, 1996, the wife filed an “answer and

cross bill” seeking a divorce from the husband.

     On March 14 and 15, 1996, a pendente lite hearing was held

to determine issues of temporary child custody and support,

temporary spousal support, and attorney’s fees and costs.    By

order dated April 11, 1996, the court gave the wife pendente

lite custody of the child.     The matters of pendente lite child

support, pendente lite spousal support, attorneys’ fees and

costs were continued to a hearing held on June 20, 1996.    An

additional hearing was held on August 14, 1996, and on

August 21, 1996 a telephonic conference was held.    By letter

opinion dated September 12, 1996, the court found that the

husband’s monthly income was $2,117.     The court found that the

wife’s income was $811.00 per month and ordered the husband to

pay $180 per month in pendente lite spousal support.     The court

ordered the husband to pay $163 per month in child support,

retroactively effective on August 1, 1996.    The court awarded

$1,600 in pendente lite attorney’s fees to the wife, to be paid



                                 - 2 -
by December 31, 1996.   On January 6, 1997, the husband filed a

motion for reconsideration, which the court denied.

     On April 23, 1997, a consent order was entered granting the

husband’s motion to amend his bill of complaint to include an

award of spousal support or a reservation of his right to

receive spousal support in the future, if the court did not

award it at the final hearing set for July 3, 1997.     The July 3,

1997 hearing, held for the purpose of addressing all remaining

matters of divorce grounds, spousal support, child support,

equitable distribution and attorneys’ fees, was continued to

August 12, 1997.   The August 12, 1997 hearing was held, and the

court again continued the case until September 4, 1997.     On

August 15, 1997, the husband was granted a divorce decree based

upon separation of more than one year, but the court reserved

its ruling on the matters set for the September 4, 1997 hearing.

     In its “memorandum” dated November 24, 1997, and its

“memorandum-addendum” dated December 1, 1997, the court resolved

all disputed issues of classification and valuation of property

remaining from the hearings of August 12 and September 4, 1997.

On February 6, 1998, the husband filed a motion for

reconsideration, and a hearing was held on the same day.     By

letter opinion dated February 13, 1998, the court refused to

modify any of its earlier rulings.      A decree resolving all

matters upon which the court had previously reserved ruling was

entered on February 27, 1998.

                                - 3 -
                     II.   EQUITABLE DISTRIBUTION

     On appeal, the husband argues that the trial court erred in

the classification and valuation of several items of personal

property.   Pursuant to Code § 20-107.3(A), upon decreeing a

divorce, a court may:

            determine the legal title as between the
            parties, and the ownership and value of all
            property, real or personal, tangible or
            intangible, of the parties and shall
            consider which of such property is separate
            property, which is marital property, and
            which is part separate and part marital
            property . . . . The court shall determine
            the value of any such property as of the
            date of the evidentiary hearing on the
            evaluation issue.

     The court also has the power to apportion marital debt

according to factors that include “the debts and liabilities of

each spouse, the basis for such debts and liabilities, and the

property which may serve as security for such debts and

liabilities.”    Code § 20-107.3(E)(7).   “[D]ecisions concerning

equitable distribution rest within the sound discretion of the

trial court and will not be reversed on appeal unless plainly

wrong or unsupported by the evidence.”     McDavid v. McDavid, 19

Va. App. 406, 407-08, 451 S.E.2d 713, 715 (1994).

            A.   Nationsbank Overdraft Protection Account

     At the hearing on August 12, 1997, the husband testified

that a debt of $1,802.03 was owed in an overdraft protection

account attached to a joint checking account held by the parties

during the marriage.    The wife testified that although she wrote

                                 - 4 -
checks during the marriage, she had no knowledge of the

existence of the overdraft protection account, and that she did

not even know that this type of account existed.    The wife

stated that the husband had the only key to the mailbox and

“[he] would not allow me to have a key to the mailbox.      He

always got the mail and he took care of whatever bills there

were.”   The wife stated that although she had access to a

checkbook, the husband “would keep the only ledger.”    She

testified, “[e]very time I wrote a check, I needed to tell him,

if it was for any reason. . . .    I did tell him every time I

wrote a check because I had no access to the ledger.    I didn’t

know what he - what we didn’t have.     I had to have, as he said

in his deposition, his approval or his authorization is what he

said for anything . . . other than just gas and food.”

     In its memorandum of November 24, 1997, the court stated “I

find that the Nationsbank Overdraft Protection account is not

marital debt.   The Wife did not know of the existence of this

account.   The Husband controlled the family finances and

specifically the checkbook.   I will not saddle the Wife with the

Husband’s mismanagement.”

     In determining the allotment of marital debt generally,

“[t]he purpose and nature of the debt, and for and by whom any

funds were used, should be considered in deciding whether and

how to credit or allot debt.”     Gamer v. Gamer, 16 Va. App. 335,

341, 429 S.E.2d 618, 623 (1993).    Further, in making an

                                - 5 -
equitable distribution award, the court must determine “how much

of the debt was incurred prior to the dissolution of the

marriage or the basis for such debts and liabilities. . . .”

Stumbo v. Stumbo, 20 Va. App. 685, 693, 460 S.E.2d 591, 595

(1995) (citations omitted).

       Code § 8.01-680 states, “the judgment of the trial court

shall not be set aside unless it appears from the evidence that

such judgment is plainly wrong or without evidence to support

it.”   Here, the husband testified that a debt existed in the

overdraft protection account attached to a marital checking

account.    The husband did not introduce evidence to show which

checks had caused the overdraft.    Neither did he produce any

evidence to show that the checks were written for marital

purposes.   Throughout the marriage, the husband had complete

control of all financial affairs.    The wife testified that she

had no knowledge that the overdraft account existed.   Based upon

the evidence, we cannot say that the court’s judgment was

plainly wrong or without evidence to support its classification

of the overdraft protection account as the husband’s separate

debt, and we affirm the court’s findings.

                       B.   1992 Honda Accord

       In its Memorandum of November 24, 1997, the court

classified the parties’ 1992 Honda Accord as part marital

property and part separate property of the wife, and awarded the

car to the wife.   The husband argues that the court erred in

                                - 6 -
failing to consider uncontested evidence that traced his

separate property in the Honda.    We hold that the trial court

did not err, and we affirm the findings of the trial court with

respect to the Honda.

        At the hearing on August 12, 1997, the husband testified

that prior to the marriage, he purchased a 1985 Chevrolet

Cavalier black convertible from the wife’s uncle.    In 1991 or

1992, the husband stated that he traded the convertible to his

cousin, Bonnie Nicholas, in exchange for her 1984 Chevrolet

Cavalier mauve convertible and $1,500 cash.    An affidavit from

Nicholas was received into evidence, without objection, that

supported the terms of the trade described by the husband.    The

husband testified that he traded the 1984 convertible and the

$1,500 as a down payment on a 1992 Honda Accord, owned by the

parties at the time of their separation.    The husband testified

that both parties made payments on the Honda until February

1996.

        The wife testified that the Honda was purchased in November

1992, during the marriage, and that “from the time of its

purchase until the separation, the payments were made with

marital funds.”    The wife stated that she took the car upon the

separation, and that she had made all of the payments since the

date of the separation.

        On appeal, the husband argues that the trial court was not

entitled to disregard his testimony tracing his separate

                                 - 7 -
property interest in the Honda.   The husband contends that the

wife did not contradict his testimony.   The husband also stated

that the admission of Bonnie Nicholas’ affidavit had not been

contested by the wife.   The husband argues that although the

trial court is permitted to resolve conflicts in testimony, it

may not arbitrarily disregard uncontroverted testimony supported

by an affidavit.

     In Morris v. Badger Powhatan/Figgie Int’l, Inc., 3 Va. App.

276, 279, 348 S.E.2d 876, 877 (1986) we stated, “[t]he trier of

fact must determine the weight of the testimony and the

credibility of the witnesses, but it may not arbitrarily

disregard uncontradicted evidence of unimpeached witnesses which

is not inherently incredible and not inconsistent with facts in

the record.”   Here, the court found that the credibility of the

husband had been impeached.   In its memorandum of November 24,

1997, the court stated, “[i]n resolving the various issues, I

must weigh the credibility of the parties where corroboration is

lacking.   The Husband’s credibility has been damaged in my view

for several reasons.”    The court articulated the husband’s

denial of his sexual preference in spite of a great amount of

evidence to the contrary, his testimony regarding his “income

level, family loans and vehicle valuation [which was] materially

at odds with a loan application he filled out, signed and

submitted to his banker,” and “numerous discrepancies” between

the acquisition dates the husband supplied to his insurance

                                - 8 -
agent in making a fire-loss claim and the dates to which he

testified, as reasons that the husband’s credibility had been

impeached.    In addition, Nicholas’ affidavit does not

corroborate that the husband’s separate property was used as a

down payment on the Honda.    The court was left to determine the

validity of the husband’s argument regarding his separate

property on his testimony alone.    The court stated in its

memorandum dated November 24, 1997:

                  The parties own a 1992 Honda
             automobile, which is jointly-titled. It was
             acquired in December 1992. The parties
             obtained a loan in the amount of $13,689.00
             for the purchase of this automobile. I am
             not satisfied with the Husband’s evidence
             tracing his separate property into the
             acquisition of this vehicle. At the time of
             separation, the loan balance was $6,064.50.
             At the time, the payments for December,
             1995, and January and February, 1996, were
             due. The balance of the loan as of the date
             of the hearing was $1,323.05. The first
             payment under the loan had been due in
             February, 1993. It appears to me that the
             parties paid thirty-three (33) installments
             during the marriage and that, as of the
             hearing date, the wife had made twenty-two
             (22) installments since the separation.
             Both parties agree that the vehicle is worth
             $8,925.00, meaning that the equity in the
             vehicle is $7,601.50 as of [the] hearing
             date. I find this vehicle to be
             part-marital property, the marital value
             being $4,561.00, and part separate property
             of the Wife, this value being $3,040.00.
             This vehicle is awarded to the Wife and the
             Husband shall convey title to her. She
             shall be responsible for the remaining five
             (5) installments on the car loan.




                                 - 9 -
     We hold that the trial court did not err in its

determination that the husband failed to adequately trace his

separate property in the Honda.       The husband’s credibility was

impeached and his testimony was uncorroborated, and the court

was entitled to find that the 1992 Honda was partially marital

property and partially the separate property of the wife.

                          C.     The Wenger Debt

     The husband testified that during the marriage he had

borrowed money from Harry Wenger.       The husband offered an

exhibit prepared in support of his testimony, but tendered no

written documentation of the loan.          The husband testified that

the majority of the debt had been incurred more than three years

prior to the hearing and that no written contract supported its

existence.

     Pursuant to decreeing a divorce, a court has the ability to

apportion marital debt.        See Code § 20-107.3(E)(7).    In

Virginia, a party must bring an action to enforce an unwritten

contract, express or implied, within three years.           See Code

§ 8.01-246(4).   In its memorandum, the court observed that the

husband had not listed the Wenger loan on his bank loan

application.   The court found that the existence of the debt was

uncorroborated and was unenforceable against either the husband

or the wife.   The court concluded, “[c]ertainly as to the Wife,

the statute of limitations would have run, and most likely to

the Husband as well.   Since the Wife would have no legal

                                   - 10 -
obligation for the bulk of this indebtedness, I will not impose

such an obligation on her in making equitable distribution.”

Based upon the evidence, we hold that the court did not err in

finding that the alleged Wenger indebtedness was not marital

debt.

              D.    Personal Property Destroyed in the Fire

        In February 1997, a fire occurred in the former marital

home.    For purposes of filing an insurance claim, the husband

completed a seventy-five-page “Personal Property Inventory

Form,” enumerating items destroyed in the fire.      Pursuant to the

inventory form, the husband listed the number of items lost in

the fire in detail, including the quantity of the item, its

description, the date of its purchase, and its current

replacement cost.      On appeal, the parties disputed the

classification of the items of personal property destroyed in

the fire.

        At the hearing held on August 12, 1997, the husband

testified that the acquisition dates were inaccurate, stating “I

just glanced through [the list] at the item and put down what I

thought would be reasonable, but I didn’t have to give it a lot

of thought.”       The wife did not contest the acquisition dates of

the property listed on the inventory form which was submitted to

the insurance company.      The court accepted the wife’s position

stating,



                                  - 11 -
          The Husband submitted an itemized inventory
          form to the insurance company setting forth
          the date of the purchase for each item and
          the “current replacement cost” of each item.
          The aggregate of these totaled $76,060.00.
          The policy limit was $69,750 which was paid
          by the insurance company. Hence, the
          insurance company paid 91.7% of the total
          replacement cost claimed by the Husband.

          I have reviewed the itemized inventory
          (Plaintiff’s Exhibit #24) and have
          classified each item as marital or separate
          property. Rather than set forth these items
          ad nauseum herein, I simply make reference
          to Plaintiff’s Exhibit #24 where I have
          noted the classification. . . . [I]n doing
          so, I find the total value of the marital
          property to be $39,607.40. The Wife’s
          separate property totals $164.00. The
          Husband’s separate property totals
          $36,288.60.

          Applying the percentage identified above
          (91.7%), $36,320.00 of the proceeds [$69,750
          paid by the insurance company] is marital
          property subject to division by the Court.

     On appeal, the husband argues that the trial court erred in

accepting his inventory list as the proper acquisition dates of

the property destroyed in the fire.    The husband contends that

his testimony at trial was “more deliberate and therefore more

accurate than the original hasty listing.”   He argues that if

the court had accepted his testimony at trial over the dates on

the inventory list, “the proper marital interest was . . . only

$22,110.75.”

     “Generally, the character of property at the date of

acquisition governs its classification pursuant to Code

§ 20-107.3.”   Stratton v. Stratton, 16 Va. App. 878, 881, 433

                              - 12 -
S.E.2d 920, 922 (1990).     In its memorandum of November 24, 1997,

the court stated:

             [there were] numerous discrepancies between
             acquisition dates given to [the husband’s]
             insurance agent in making a fire-loss claim
             and those given in his testimony before the
             Court. While . . . [the husband] may not
             have been overly concerned about the
             accuracy of this information on the
             insurance form because his total claim
             exceeded the policy limit, the discrepancies
             were fairly wide-ranging at times which. . .
             reflects upon his credibility and affects
             the weight to be given to his testimony in
             this regard.

     The court based its classification of the personal property

lost in the fire upon the acquisition dates listed on the

“Personal Property Inventory Form” submitted by the husband to

the insurance company.     The inventory form was prepared in

furtherance of an insurance claim.        It extensively detailed the

personal property lost in the fire and identified the

acquisition date of each item.     Based upon this evidence, we

hold that the court did not err in determining that $36,320

worth of marital property was destroyed in the fire.

                     E.   The Parties’ Automobiles

     At the time of the separation and upon the date of the

hearing, three vehicles remained in the husband’s possession

that the court classified as marital property.       These included a

1986 Isuzu pick-up truck, a 1988 Plymouth Voyager, and a 1989

Dodge Ram.    On appeal, the parties do not disagree over the



                                 - 13 -
classification of the vehicles as marital property, but do

dispute their total value as assessed by the court.

     At the hearing held on August 12, 1997, the husband

testified that the value of the Isuzu pick-up truck was $1,800.

He stated that the Plymouth Voyager was worth $1,750 and that

the Dodge Ram had a value of $3,950.    The husband testified that

his valuations were based upon the NADA Blue Book estimates,

minus deductions for mileage and the condition of the vehicles.

The wife introduced the husband’s loan application with F & M

Bank signed by him on May 7, 1997, in which he had valued the

same three vehicles.   In the loan application, the husband

assessed the value of the Isuzu pick-up truck as $1,800, the

Plymouth Voyager as $5,000, and the Dodge Ram as $5,000.    In its

Memorandum of November 24, 1997, the court accepted the higher

valuation of the Plymouth Voyager and the Dodge Ram used by the

husband on his loan application.

     On appeal, the husband argues that the court should have

accepted the NADA estimates as the controlling value of the

automobiles, minus deductions for the mileage and condition of

the car, as he testified at trial.     Code § 8.01-419.1 states,

          Whenever in any case not otherwise
          specifically provided for the value of an
          automobile is in issue, either civilly or
          criminally, the tabulated retail values set
          forth in the National Automobile Dealers’
          Association (NADA) “yellow” or “black”
          books, in effect on the relevant date, shall
          be admissible as evidence of fair market
          value on the relevant date.

                              - 14 -
          The determination of value shall be subject
          to such other creditable evidence as any
          party may offer to demonstrate that the
          value as set forth in the NADA publication
          fails to reflect the actual condition of the
          vehicle and that therefore the value may be
          greater or less than that shown by the NADA
          publication.

     In valuing the three vehicles, the court was entitled to

weigh the credibility of the witnesses and to determine

appropriate vehicle valuations according to the evidence.        In

its November 24, 1997 memorandum, the court stated “[w]hile the

husband testified as to the value of each vehicle at trial, his

loan application lists much higher values.”      Based upon the

husband’s loan application signed by him approximately three

months prior to the August 12, 1997 hearing date, we find that

the court had a sufficient basis upon which to vary from the

NADA estimates, and to value the vehicles at a total of $11,800,

and we uphold the findings of the trial court with respect to

the three vehicles.

             III.     HUSBAND’S CREDIT FOR MARITAL DEBT

     The husband requested that he be given credit for the

repayment of marital debts that he claimed had been satisfied by

his post-separation separate property income.      The husband

alleged that during the marriage, while the parties were

operating the “Hinton Market,” a convenience store owned as

marital property, the parties had borrowed money from various

sources, including family members.       The parties agreed that they

                                - 15 -
owed a total of $19,336.26 at the time of their separation.     The

husband stated that the store had been started with $10,000 from

his father, rendering the store partially the husband’s separate

property.   The husband claims that he paid all marital debt

during the separation period.    The husband also claims that he

sold the store back to its original owner in exchange for the

original owner’s agreement to assume responsibility for $18,000

in store-related debt.   The husband asserts that because the

sale of the store, which he claimed was partially separate

property, was used to satisfy the marital debt during the

post-separation period, he utilized separate property to reduce

marital debt.

     On appeal, the husband argues that the court should have

credited him for these payments in dividing the marital estate.

The wife argues on appeal that the husband’s “mismanagement” of

the store had caused the debt both during the marriage and after

the parties separated.   In its memorandum of November 24, 1997,

the court refused to consider the husband’s repayment of alleged

marital debt in dividing the marital estate, stating:

                 The parties ran two businesses. In
            March of this year, the Hinton Market was
            sold back to [the original owner] for the
            balance of the outstanding indebtedness owed
            him. In other words, the debt was cancelled
            as consideration for the conveyance. The
            store was marital property, and the debt was
            marital as well. The Husband did this
            unilaterally, the responsibility of running
            the store having fallen to him when the Wife


                                - 16 -
          left. I find that Husband committed no
          waste in making this conveyance. . . .

     With respect to the family debts claimed by the husband,

the court stated,

               I find these [debts] to be gifts to the
          Husband. There are no repayment or interest
          provisions, meaning that these lack the
          normal indicia of indebtedness. There is no
          written evidence of such loans. Further, in
          filling out his application for a bank loan,
          the Husband did not list these as loans.
          Although [testimony was introduced] that
          omitting family loans on bank application is
          common, it does not make it right or
          correct. I cannot imagine that the bank
          would not be interested in knowing the
          extent of family indebtedness owed by a
          prospective borrower. These are not marital
          debts nor are they the separate debts of the
          husband.

     Based upon the evidentiary findings of the court, we cannot

say that the court erred in finding that any marital debt in the

store had been cancelled by the husband’s sale of the store back

to its original owner and that the alleged loans incurred by the

husband did not constitute marital debt.   We uphold the court’s

finding that the husband was not entitled to credit for his

alleged repayment of marital debt.

         IV.   FAILURE TO RESERVE JURISDICTION FOR FUTURE
                  AWARD OF SPOUSAL SUPPORT TO HUSBAND

     On April 23, 1997, the court entered a consent decree to

allow the husband to amend his prayer for relief in his bill of

complaint to request that the court reserve jurisdiction to

award him spousal support.   In its letter opinion dated February


                              - 17 -
23, 1998, the court refused to grant spousal support to the

husband and also refused to make a reservation for a future

determination of spousal support.

       On appeal, the husband argues that the court erred in

refusing to grant his request for a reservation of the right to

spousal support.   Citing D’Auria v. D’Auria, 1 Va. App. 455, 340

S.E.2d 164 (1986) and Bacon v. Bacon, 3 Va. App. 484, 351 S.E.2d

37 (1986), the husband contends that it is reversible error for

the court to refuse to include a reservation of jurisdiction

over spousal support if requested by either party.    In D’Auria,

the wife appealed from a divorce decree that found that she had

willfully deserted her husband, arguing in part that the court

erred in refusing to grant her spousal support.    The husband

cross-appealed, arguing in part that the trial court erred in

failing to reserve his right to petition for spousal support.

       With respect to the husband’s appeal in D’Auria, we

acknowledged that “[a] court of equity has power by a proper

reservation to change or modify its decree as to spousal

support.”    Id. at 462, 340 S.E.2d at 168.   However, “[t]he

reservation of jurisdiction to change such a decree must be

clear and specific.”    Id. at 462, 340 S.E.2d at 168.   Holding

that the husband had not expressly requested that the trial

court reserve his right to future spousal support, we affirmed

the decision of the trial court.    See id. at 462, 340 S.E.2d at

168.

                               - 18 -
     In Bacon, the court refused to grant the wife’s request for

a reservation of spousal support on the grounds that her fault

prohibited it.   We held “[f]ault in the breakup of a marriage,

or the lack thereof, is a factor that the trial court must

consider in making an equitable distribution award and may

affect a spousal support award.”   Id. at 490, 351 S.E.2d at 41.

We reversed, stating, “[s]ince there was no finding of fault on

Mrs. Bacon’s part which would have allowed the trial court to

have awarded Mr. Bacon a decree of divorce, there was no bar to

Mrs. Bacon’s right to receive spousal support.”   Bacon, 3 Va.

App. at 491, 351 S.E.2d at 41.   In holding that the wife was

entitled to a reservation of the right to spousal support, we

stated, “[w]here there is no bar to the right of spousal

support, it is reversible error for the trial court, upon

request of either party, to fail to make a reservation in the

decree of the right to receive spousal support in the event of a

change of circumstances.”   Id. at 491, 351 S.E.2d at 41.

     The court found that the husband was barred from seeking

spousal support on the basis of the short duration of the

marriage and its consideration of the other “statutory factors”

stating,

           The Husband’s claim for spousal support is
           denied. In reviewing the statutory factors,
           it is clear that the Husband is not entitled
           to an award of spousal support. Given the
           short duration of the marriage, I also do
           not believe that the Husband should be heard
           later on this issue. There will be no

                              - 19 -
            reservation for future spousal support
            determination for the Husband.

     The court mistakenly applied Code § 107.1(E) to determine

whether the husband was entitled to request a reservation of the

right to spousal support.    The record does not reflect any bar

to the right to request a reservation of spousal support.

Failure to reserve the husband’s right to spousal support was

error.   See Bacon, 3 Va. App. at 491, 351 S.E.2d at 41.

                  V.   ACTUAL INCOME OF THE HUSBAND

     In its November 24, 1997 Memorandum, the court erroneously

stated that it was “imputing” income to the husband in the

amount of $2,400 per month.    In its response to the husband’s

motion for reconsideration, the court clarified that it found

that the husband’s actual income was $2,400, and that it had

mistakenly used the word “imputed.”      On appeal, the husband

argues that the court erred in finding that his actual monthly

income was $2,400.

     “We will reverse the trial court only when its decision is

plainly wrong or without evidence to support it.”      Moreno v.

Moreno, 24 Va. App. 190, 195, 480 S.E.2d 792, 794 (1997)

(citations omitted); see Code § 8.01-680.      At the hearing of

August 12, 1997, the husband testified that his gross income was

between $2,150 and $2,580 per month, but that this amount did

not include deductions for the expenses of operating his taxi

business.   The wife introduced the husband’s loan application to


                                - 20 -
F & M Bank, signed by the husband, in which he stated that his

income was $2,400 per month.    The husband did not introduce any

tax returns or business records to contradict the income amount

he specified on the loan application.

     On appeal, the husband argues that the court erred in

relying upon the loan application, stating that the $2,400

amount was before all reasonable business expenses had been

deducted.   The husband contends that his income, after business

expenses, is approximately $2,117 per month, the amount awarded

by the court as temporary spousal support.      Based upon the loan

application and the husband’s testimony, we hold that the court

had sufficient evidence to find that the husband’s gross income

was $2,400 per month, and we uphold its finding.

                        VI.   ATTORNEY’S FEES

     Both the husband and the wife requested attorney’s fees and

costs from the other party.    In its memorandum-addendum dated

December 1, 1997, the court stated,

                 The [husband’s] motion is granted, and
            the Husband is awarded $449.68 from the Wife
            to reimburse his attorneys [sic] fees and
            costs incurred in filing and arguing his
            motion to quash a subpoena duces tecum
            requested after the hearing date originally
            scheduled. I previously granted the motion
            to quash. This will be offset against the
            award of attorneys fees and costs made
            hereinbelow [sic].

            *     *      *       *       *       *      *

                 In view of his separate assets and his
            imputed income level, the Husband has a

                                - 21 -
          greater ability than the wife to pay
          attorney’s fees and costs. It is also my
          perception that the Husband’s “compulsion to
          control” engendered a substantial portion of
          the attorneys [sic] fees and costs incurred
          by the parties in this case. For these
          reasons, I will award the Wife $12,500.00
          towards [sic] her attorneys [sic] fees and
          costs. Offsetting the above award, the
          balance owed by the husband is $12,050.32.
          The Husband shall pay this sum by March 1,
          1998. Interest shall not accrue on this
          award until that date. Of course, if it is
          not paid by then, the Husband risks being
          found in contempt of this Court.

     On appeal, the husband argues that the court erred in

awarding attorney’s fees to the wife.   The husband contends that

the court erred in assessing his ability to pay the wife’s

attorney’s fees and that the trial court failed to cite evidence

in the record to support its “perception” that the husband was

responsible for the wife’s attorney’s fees.   The husband argues

that the court cannot rely upon “extrajudicial [sic] perceptions

of the evidence,” absent specific allegations of misconduct, to

support an award of attorney’s fees.

     “An award of attorney’s fees is a matter submitted to the

trial court’s sound discretion and is reviewable on appeal only

for an abuse of discretion.”    Brooks v. Brooks, 27 Va. App. 314,

319, 498 S.E.2d 461, 463-64 (1998) (citations omitted); see also

Code § 20-99(5).    “Rather than following a statutory scheme, in

determining whether to award attorney’s fees the trial court

considers the circumstances of the parties, and the equities of

the entire case.”    Taylor v. Taylor, 27 Va. App. 209, 217, 497

                               - 22 -
S.E.2d 916, 919-20 (1998) (citations omitted).     The court cited

the husband’s “greater ability than the wife to pay attorney’s

fees and costs” and his “compulsion to control” which

“engendered a substantial portion of the attorneys [sic] fees

and costs incurred by the parties in this case” and “[had] an

economic impact on the marriage in that he controlled the

marital finances” as reasons underlying its award of attorney’s

fees.    The court also stated that the husband caused the

breakdown of the marital relationship.      We do not believe that

the trial court abused its discretion in ordering the husband to

pay $12,050 in attorney’s fees to the wife, and we uphold its

award.

                           VII.    CONCLUSION

        Based upon the foregoing reasons, we affirm the court’s

equitable distribution order, its determination of the husband’s

gross income, and its order that the husband pay attorney’s fees

to the wife.    We reverse the portion of the court’s order

denying a reservation of spousal support to the husband and

remand for an order consistent with this opinion.

                                                    Affirmed in part;
                                                    reversed in part
                                                    and remanded.




                                  - 23 -